73
                   Case 18-14909-JDW   Doc 48 Filed 01/25/21 Entered 01/25/21 09:48:38                                          Desc
                               UNITED STATES  BANKRUPTCY
                                                  Page 1 of 2     COURT
                                                   NORTHERN DISTRICT OF MISSISSIPPI
                                                         ABERDEEN DIVISION

In re: ROSHELL CAMPBELL                                                                                  Case No.: 18-14909-JDW

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Locke D. Barkley, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 12/14/2018.
2) The plan was confirmed on 05/02/2019.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 10/15/2019, 11/06/2020.
5) The case was dismissed on 01/22/2021.
6) Number of months from filing or conversion to last payment: 21.
7) Number of months case was pending: 25.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 7,405.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $11,564.50
       Less amount refunded to debtor:                             $.00
 NET RECEIPTS:                                                                   $11,564.50

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                   $1,834.68
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                        $720.33
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,555.01

 Attorney fees paid and disclosed by debtor:                     $.00




 Scheduled Creditors:
Creditor                                                      Claim              Claim            Claim          Principal            Interest
Name                                        Class             Scheduled          Asserted         Allowed        Paid                 Paid
21ST MORTGAGE                               Secured             33,738.00       39,683.36        20,000.00        4,684.28            1,690.47
21ST MORTGAGE                               Secured              7,859.40           130.99        2,295.16        2,295.16                   .00
21ST MORTGAGE                               Secured                       .01     1,314.12              .00              .00                 .00
21ST MORTGAGE                               Unsecured                     NA    19,683.36        19,683.36               .00                 .00
C. U. RECOVERY                              Secured                       NA           NA               NA               .00                 .00
CREDIT ACCEPTANCE CORP                      Secured              6,000.00         4,937.44        4,937.44               .00                 .00
CREDIT ACCEPTANCE CORP                      Secured                       NA           NA               NA               .00                 .00
EMERGENCY PHYSICIANS SOUTHWES Unsecured                          3,143.00         3,739.00        3,739.00               .00                 .00
INTERNAL REVENUE SERVICE                    Secured                       NA           NA               NA               .00                 .00
INTERNAL REVENUE SERVICE                    Secured                       NA           NA               NA               .00                 .00
INTERNAL REVENUE SERVICE                    Secured                       NA           NA               NA               .00                 .00
LUIS JACKSON                                Secured                       NA           NA               NA               .00                 .00
METHODIST HEALTHCARE FED CU                 Unsecured            1,787.96         1,719.41        1,719.41               .00                 .00
MS DEPARTMENT OF REVENUE                    Priority                      NA         20.90           20.90            20.90                  .00
MS DEPARTMENT OF REVENUE                    Unsecured                     NA         49.14           49.14               .00                 .00

Page 1 of 2                                                                                                       UST Form 101-13-FR-S (9/1/2009)
73
                    Case 18-14909-JDW     Doc 48 Filed 01/25/21 Entered 01/25/21 09:48:38                                        Desc
                                  UNITED STATES  BANKRUPTCY
                                                     Page 2 of 2     COURT
                                                NORTHERN DISTRICT OF MISSISSIPPI
                                                      ABERDEEN DIVISION

In re: ROSHELL CAMPBELL                                                                                     Case No.: 18-14909-JDW

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim           Claim           Principal           Interest
Name                                         Class             Scheduled           Asserted        Allowed         Paid                Paid
TOWER LOAN COLLECTIONS DEPARTM Unsecured                          3,488.57              NA                 NA             .00                 .00
TOWER LOAN OF HOLLY SPRINGS                  Secured              3,500.00         3,909.14        1,000.00           234.13               84.55
TOWER LOAN OF HOLLY SPRINGS                  Secured                    NA         4,957.23        4,957.23               .00                 .00
TOWER LOAN OF HOLLY SPRINGS                  Unsecured                  NA         2,909.14        2,909.14               .00                 .00

 Summary of Disbursements to Creditors:                                                            Claim           Principal           Interest
                                                                                                   Allowed         Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00               .00                .00
     Mortgage Arrearage:                                                                               .00               .00                .00
     Debt Secured by Vehicle:                                                                     4,937.44               .00                .00
     All Other Secured:                                                                          28,252.39          7,213.57           1,775.02
 TOTAL SECURED:                                                                                  33,189.83          7,213.57           1,775.02

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                           .00           .00                  .00
     Domestic Support Ongoing:                                                                             .00           .00                  .00
     All Other Priority:                                                                                 20.90         20.90                  .00
 TOTAL PRIORITY:                                                                                         20.90         20.90                  .00

 GENERAL UNSECURED PAYMENTS:                                                                     28,100.05                .00                 .00

 Disbursements:
        Expenses of Administration:                                                              $2,555.01
        Disbursements to Creditors:                                                              $9,009.49
 TOTAL DISBURSEMENTS:                                                                                                               $11,564.50

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      01/25/2021                                      By:   /s/Locke D. Barkley
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                        UST Form 101-13-FR-S (9/1/2009)
